DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	During a telephone conversation with Linda Blankenship on 06 January 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8 and 16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-15 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.

2.	Restriction to one of the following inventions was required under 35 U.S.C. 121:

I.	Claims 1-8 and 16, drawn to a system including a tractor including - a chassis, a plurality of ground-engaging elements supporting the chassis on a ground surface, a propulsion system for driving at least one of the ground-engaging elements to propel the tractor along the ground surface, and an automated guidance system comprising - a location determining component for determining a geographic location of the tractor, one or more steering actuators for steering the tractor, and a controller for using location information from the location determining component and guidance path information to control the one or more steering actuators to automatically steer the tractor to follow a guidance path
II.	Claims 9-15, drawn to a method including creating image data, the image data including an image of an agricultural area; defining one or more travel paths for a baling operation to bale the windrows of the agricultural material.

The inventions are distinct, each from the other because of the following reasons:

3.	Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as controlling the one or more steering actuators to automatically steer the tractor to follow a guidance path for a non-baling operation.

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;


Claim Objections
5.	Claim 16 objected to because of the following informalities: Claim 16 depends from “the method of claim 1”, but claim 1 is a system rather than a method.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-3 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Boone et al. (WIPO Publication # WO 2018/206678).

Regarding claim 1, Boone discloses a system (figs. 1, 2) comprising:
a tractor (11) including
a chassis (page 10 line 19-23), 
a plurality of ground-engaging elements (13-17) supporting the chassis on a ground surface, 
a propulsion system for driving at least one of the ground-engaging elements to propel the tractor along the ground surface (page 10 line 19-23), and
an automated guidance system (page 4 lines 29-33, page 6 lines 13-17, page 16 lines 31-33) comprising
a location determining component (47) for determining a geographic location of the tractor (page 18 line 27-32),
one or more steering actuators for steering the tractor (page 11 line 17-19), and 
a controller (41) for using location information from the location determining component and guidance path information to control the one or more steering actuators to automatically steer the tractor to follow a guidance path (page 15 line 11-17, page 4 lines 29-33, page 6 lines 13-17, page 16 lines 31-33); and
one or more computing devices (forming part of controller 41) for
receiving image data (from sensors 36, 38), the image data including a graphic depiction of an agricultural area (see fields of view 39, 42) including windrows (24) of agricultural material within the agricultural area (see also claim 1, step (c)),
determining geographic locations of the plurality of windrows of agricultural material in the agricultural area from the image data (claim 1, step (c)), and 
using the locations of the plurality of windrows of agricultural material (the identification of swath lines in the image data implies the determination of their locations), defining one or more guidance paths for an agricultural operation to be
performed on the windrows of the agricultural material (claim 1, step (d)), 

the controller of the automated guidance system configured to use the location information from the location determining component and the one or more guidance paths for the agricultural operation generated by the one or more computing devices to automatically steer the tractor to follow the one or more guidance paths for the agricultural operation (page 15 line 11-17).

Regarding claim 2, Boone further discloses the one or more computing devices further configured to identify a first group of windrows in a headland portion of the agricultural area, identify a second group of windrows in a non-headland portion of the agricultural area, and use only the location information of the windrows that are in the non-headland portion of the agricultural area to define the one or more guidance paths for the agricultural operation (page 3 line 12-15, etc: headlands with and without windrows discussed throughout text).

Regarding claim 3, Boone further discloses the one or more guidance paths being defined to optimize the baling operation (abstract, etc)


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Boone et al. (WIPO Publication # WO 2018/206678).



Regarding claim 4, Boone further discloses the one or more guidance paths being defined to optimize the baling operation by minimizing a baling time of the baling operation (abstract, etc: implicit from optimizing the baling operation).  

Regarding claim 5, Boone further discloses the one or more guidance paths being defined to optimize the baling operation by minimizing a travel distance of the baling operation (abstract, etc: implicit from optimizing the baling operation).  


10.	Claims 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Boone et al. (WIPO Publication # WO 2018/206678) in view of Boydens et al. (WIPO Publication # WO 2018/206592).

Regarding claim 6, Boone fails to disclose an unmanned aerial vehicle including a camera, the unmanned aerial vehicle being configured to fly over the agricultural area and use the camera to generate the image data used by the one or more computing devices to determine the geographic locations of the plurality of windrows of agricultural material in the agricultural area.  
In the same field of endeavor, Boydens discloses an unmanned aerial vehicle including a camera, the unmanned aerial vehicle being configured to fly over the agricultural area and use the camera to generate the image data used by the one or more computing devices to determine the geographic locations of the plurality of windrows of agricultural material in the agricultural area (page 9 line 11-14, etc). 
It would have been obvious before the effective filing date of the claimed invention to modify Boone to use the UAV, as taught by Boyden, in order to provide more accurate location information for the windrows (page 9 line 11-14).

Regarding claim 7, Boone in view of Boydens further discloses the one or more computing devices being further configured to combine two or more of the images captured by the camera to generate the image data (page 9 line 11-14, etc).  


11.	Claims 8 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Boone et al. (WIPO Publication # WO 2018/206678) in view of Dersheid et al. (European Patent Publication # EP 2 870 857).

Regarding claims 8 and 16, Boone fails to disclose a harvester configured to harvest a crop in the agricultural area and create the windrows of agricultural material within the agricultural area, the harvester including - a location determining component for determining a geographic location of the harvester, a camera for capturing a plurality of images of the agricultural area within the vicinity of the harvester as the harvester travels through the agricultural area during a harvesting operation, and a controller configured to - use geographic location information from the location determining component of the harvester to assign geographic locations to one or more of the plurality of images captured by the camera, and combine two or more of the images captured by the camera to create the image data used by the one or more computing devices.
In the same field of endeavor, Dersheid discloses the claimed harvester configured to harvest a crop in the agricultural area and create the windrows of agricultural material within the agricultural area, the harvester including - a location determining component for determining a geographic location of the harvester, a camera for capturing a plurality of images of the agricultural area within the vicinity of the harvester as the harvester travels through the agricultural area during a harvesting operation, and a controller configured to - use geographic location information from the location determining component of the harvester to assign geographic locations to one or more of the plurality of images captured by the camera, and combine two or more of the images captured by the camera to create the image data used by the one or more computing devices (fig 7, etc: a swath pick-up operation based on historical windrow position data being recorded during a previous operation). 
It would have been obvious before the effective filing date of the claimed invention to modify Boone to use the harvester, as taught by Dersheid, in order to create the windrows for the tractor (fig 7, etc).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3667
May 7, 2022